DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 8/25/2021 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-37 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33, lines 9-10 recite “a coronary channel is defined between an outer surface of the skirt”. This is indefinite because the claim does not recite anything after this limitation and it unclear what the channel is defined “between”. For examination, the channel is interpreted as being required to be between an outer surface of the skirt and the frame which is similar to claim 12.
Claim 34 is generally unclear. The claim recites “the first end of the frame” in line 2, and “the coronary” in line 3. There is insufficient antecedent basis for these limitations in the claim. It is further 
Claim 35 is unclear because the claim depends from canceled claim 24.
Claim 42 recites the limitation "the proximal terminal end of the anchor stent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-18, 32, 33, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahriari 2015/0105850 (hereafter referred to as Shahriari ‘850).
Regarding claim 12, Shahriari ‘850 discloses a stent assembly 1800 having a radially compressed delivery configuration and a radially expanded deployed configuration (pars.89-90 discloses the stents are resilient and flexible therefore the assembly is capable of being compressed and expanded), the stent assembly comprising a generally tubular frame 1802 having a first end and a second end (top/bottom ends in fig.32), the frame defining a central passage and a central axis (see fig.31 for the central passage and axis), a secondary passage 1832, defined between an inner surface of the frame 1802 and an outer surface of an inner rib (see the ribs located radially inward of 502) closer to the central axis than the frame (fig.31), and a skirt 502 coupled to the inner rib such that a coronary channel is defined between an outer surface of the skirt and the frame, wherein the stent assembly does not include a prosthetic valve attached to the frame (figs. 31-32). Regarding the term “coronary channel”, 
Regarding claim 32, see proximal alignment arm 1850 in fig.32 which is coupled to the frame (it is contained by 1802 and therefore is coupled to) at the first end of the frame. Arm 1850 is considered a proximal alignment arm because it is located at the proximal end, aligns with both the secondary passage and a branch artery, and is in the shape of an arm extending from the frame. 
Regarding claims 13 and 16, as discussed above, Shahriari discloses the device may be used in the ascending aorta and coronary arteries, therefore the device is capable of being deployed in the aorta and the proximal alignment arm is capable of being deployed in a coronary artery which is located in a sinus of an aortic valve. Because the arm 1850 may extend past the ostium and into the coronary artery, the arm is capable of extending below/past an ostium of a coronary artery.
Regarding claims 14 and 15, see fig.31 for at least two parallel secondary passages 1832.
Regarding claim 17, see fig.32 for at least two proximal alignment arms 1850.
Regarding claim 18, at least one of channels 1832 are capable of being rotationally aligned with an ostium of a coronary artery since Shahriari ‘850 discloses the device may be used in the ascending aorta and coronary arteries in par.94.
Regarding claim 33, Shahriari ‘850 discloses a stent assembly 1800 having a radially compressed delivery configuration and a radially expanded deployed configuration (pars.89-90 discloses the stents are resilient and flexible therefore the assembly is capable of being compressed and expanded), the stent assembly comprising a generally tubular frame 1802 having a first terminal end (either the top or 
Regarding claim 36, see figs. 31 and 32 for secondary passages 1832 being generally parallel with the central axis of the frame.
Claims 38-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahriari 2013/0144373 (hereafter referred to as Shahriari ‘373).
Regarding claim 38, Shahriari ‘373 discloses a device comprising a generally tubular anchor stent 14 having a radially compressed delivery configuration and a radially expanded deployed configuration (see “self-expanding” in par.65), the anchor stent having a central longitudinal axis and including a central passage (fig.6 shows a central passage in the center of the stent 14), and a secondary passage 164 disposed radially outward of the central passage (fig.6), the secondary passage being generally parallel to the central longitudinal axis (fig.6), and a valve component 12, 212 having a radially 
Regarding claim 39, see fig.16 for the device deployed in the aorta and aortic valve as claimed. 
Regarding claim 40, see fig.6 which shows material between the central passage and the secondary passages, wherein the material is considered a skirt since it separates the passages.
Regarding claim 41, see fig.4 which shows secondary passages 164 extending from a first free terminal end of the anchor stent at the proximal end to a second terminal end of the anchor stent at 160 (the claim says “end” which is not required to be an edge; still, 160 is at an end/edge of the tapered portion of the stent). Further, the passageways 164 extend throughout the entire length of the anchor stent since they are open at the distal end.
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774